DETAILED ACTION
Claims 1-20 are pending. 
Priority: March 13, 2020(Continuation 16/817,609)
Assignee: Goodix

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1 and 14 each contain the following limitations that distinguish the claims from the prior art:
“…receiving a CPU address corresponding to a request for retrieval of an instruction from cache memory, the CPU address having a tag portion and an index portion; during a first part of a CPU clock cycle: retrieving M tags from the cache memory, each of the M tags identifying a corresponding one of M ways of the cache memory, where M is an integer greater than one; and comparing the M tags to the tag portion of the CPU address to determine whether there is a matching tag of the M tags that corresponds to a matching way of the M ways; and during a second part of the CPU clock cycle, responsive to determining that there is a matching tag of the M tags, performing a read operation, based on the index portion of the CPU address, to retrieve the instruction from an instruction memory portion of the matching way of the cache memory…”(claim 1);
“…Peripheral circuitry for providing access to a cache memory by a central processing unit (CPU), the peripheral circuitry comprising: one or more CPU busses by which to receive a CPU address corresponding to a request for retrieval of an instruction from the cache memory, the CPU address having a tag portion and an index portion; tag peripheral circuitry configured to: detect an active tag clock signal indicating a first part of a CPU clock cycle; retrieve, responsive to the detecting the active tag clock signal, M tags from the cache memory, each of the M tags identifying a corresponding one of M ways of the cache memory, where M is an integer greater than one; and compare the M tags to the tag portion of the CPU address to determine whether there is a matching tag of the M tags that corresponds to a matching way of the M ways; and instruction peripheral circuitry configured to: detect an active instruction clock signal indicating a second part of the CPU clock cycle; and perform, responsive to the detecting the active instruction clock signal, a read operation, based on the index portion of the CPU address, to retrieve the instruction from an instruction memory portion of the matching way of the cache memory…”(Claim 14).
A related prior art would be Krishna et al.(20130036271) where the method involves running a software application that generates memory blocks to be stored in memory  and indexing the data bits of the memory blocks to a data array in the cache memory  using a currently selected index. The tag bits of the memory blocks are indexed to a tag array using different indexes. A hit rate for each index is obtained. The index that produces the greatest hit rate is dynamically selected by a cache controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132